Name: Commission Implementing Regulation (EU) 2016/1616 of 8 September 2016 derogating from Regulation (EU) No 1307/2013 of the European Parliament and of the Council as regards a possible revision of the voluntary coupled support measures in the milk and milk products sector for claim year 2017
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  European construction;  agricultural structures and production;  agricultural policy;  economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 9.9.2016 EN Official Journal of the European Union L 242/19 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1616 of 8 September 2016 derogating from Regulation (EU) No 1307/2013 of the European Parliament and of the Council as regards a possible revision of the voluntary coupled support measures in the milk and milk products sector for claim year 2017 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Article 69(1) thereof, Whereas: (1) Pursuant to Article 52 of Regulation (EU) No 1307/2013, Member States may grant, under certain conditions, coupled support to farmers in specific agricultural sectors or types of farming, to the extent necessary to create an incentive to maintain current levels of production in the sectors or regions concerned. (2) Given the relatively high production levels and consequently depressed prices on the Union market for milk and milk products and, in particular, the resulting temporary difficulties that the dairy sector currently is confronted with, Member States should be able to decide to revise their voluntary coupled support measures targeting the milk and milk products sector for claim year 2017 in order to allow that voluntary coupled support can continue to be paid on the basis of the number of animals for which such support was accepted in 2016. Although, in the short term, such revision might seem to jeopardise one of the objectives of voluntary coupled support, i.e. maintaining current levels of production, such measures may help attaining the objectives of voluntary coupled support in the long term. (3) In view of the seriousness of the financial difficulties currently being encountered by beneficiaries, it is appropriate to use Article 69(1) of Regulation (EU) No 1307/2013 to provide for a derogation from Chapter 1 of Title IV of that Regulation. (4) In order to enable the Commission to monitor the correct application of rules and the impact of such review, Member States should notify the Commission of their decision within 14 days after the date on which the decision was taken. (5) In order to ensure that the milk and milk products sector can benefit as soon as possible from the derogation provided for in this Regulation, it should enter into force on the day following that of its publication and Member States should take their decision within 30 days after the date of entry into force of this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Revision of measures targeting the milk and milk products sector 1. For claim year 2017 Member States may decide to revise all their measures adopted pursuant to Article 52 of Regulation (EU) No 1307/2013 targeting the milk and milk products sector. That revision shall consist in: (a) providing that for claim year 2017 the payment to the farmer who is entitled to receive payments in accordance with Article 9 and Article 10(1) of Regulation (EU) No 1307/2013 is made on the basis of the number of animals for which that farmer was entitled to support under those measures for claim year 2016; and (b) not applying all the other applicable eligibility conditions for the measures subject to the revision. The decision referred to in the first subparagraph shall supersede any decision to review voluntary coupled support measures targeting the milk and milk products sector pursuant to Article 53(6) of Regulation (EU) No 1307/2013. 2. For each revised voluntary coupled support measure, Member States shall calculate the unit amount corresponding to the ratio between the amount fixed for the financing of the measure targeting the milk and milk products sector as notified in accordance with point (3)(i) of Annex I to Commission Delegated Regulation (EU) No 639/2014 (2) and the total number of animals for that voluntary coupled support measure. The total number of animals referred to in the first subparagraph shall correspond to: (a) the total number of animals for which the payment was accepted in respect of claim year 2016; or (b) the number of animals referred to in point (a) for the farmers eligible in 2017. 3. The annual payment to be granted to the farmer shall correspond to the unit amount as calculated in accordance with paragraph 2 multiplied by the number of animals for which the farmer concerned was entitled to support for claim year 2016. Article 2 Time limit The decision referred to in Article 1 shall be taken within 30 days after the date of entry into force of this Regulation. Article 3 Notification Member States shall notify the Commission of the decision referred to in Article 1 within 14 days after the date on which that decision was taken. Article 4 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) Commission Delegated Regulation (EU) No 639/2014 of 11 March 2014 supplementing Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and amending Annex X to that Regulation (OJ L 181, 20.6.2014, p. 1).